Citation Nr: 1630230	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-49 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy involving the left sciatic nerve for the period from February 28, 2008, to July 15, 2014; in excess of 20 percent for the period from July 16, 2014, to September 30, 2015; and in excess of 10 percent for the period beginning October 1, 2015.  

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy involving the right sciatic nerve for the period from December 9, 2008, to July 15, 2014; in excess of 20 percent for the period from July 16, 2014, to September 30, 2015; and in excess of 10 percent for the period beginning October 1, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from to August 2000 to October 2006. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO)-based on disagreement with the initial ratings assigned for these manifestations-that granted service connection for peripheral neuropathy of the right and left lower extremities.  The RO assigned 10 percent ratings for each disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve.  

The Veteran testified at a hearing before the undersigned in April 2011, and a transcript from this hearing has been associated with the claims file.  

The claims for initial ratings for peripheral neuropathy involving the right and left sciatic nerves were remanded by the Board in March 2014.  Pursuant to development requested therein, an August 2014 rating decision by the RO increased the ratings for these manifestations from 10 to 20 percent effective from July 16, 2014.  An October 2015 rating decision reduced the rating for these manifestations to 10 percent effective from October 1, 2015.  As higher ratings for the manifestations at issue are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for increased ratings remain on appeal as characterized on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

[The October 2015 rating decision also granted service connection for peripheral neuropathy involving the right and left femoral nerves of the lower extremities effective from May 19, 2015, and the propriety of the initial 10 percent ratings assigned for these manifestations are not the subject of the current appeal.  Moreover, as the reduction in the ratings for the manifestations at issue by the October 2015 rating decision did not result in a decrease in the amount of compensation payable to the Veteran (the combined disability rating by way of the adjudication in the October 2015 rating decision was actually increased to 100 percent from the combined rating previously in effect of 90 percent prior to this rating decision), the procedural requirements with respect to rating reductions codified at 38 C.F.R. § 3.105(e) (2015) do not apply with respect to the claims on appeal.] 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims, a remand is necessary in order to ensure due process to the Veteran.  

Following the completion of the August 2014 supplemental statement of the case (SSOC), additional pertinent evidence-in particular, reports from a October 2015 VA examination and a November 2015 Disability Benefits Questionnaire submitted by the Veteran that include finding with respect to lower extremity peripheral neuropathy-have been received that has not been considered in a subsequent SSOC as mandated by 38 C.F.R. § 19.31 (2015).  Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be issued an SSOC that documents consideration of all the pertinent evidence received since the August 2014 SSOC.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




